Title: To Thomas Jefferson from Nathaniel Anderson, 11 May 1793
From: Anderson, Nathaniel
To: Jefferson, Thomas



Dear Sir
Richmond May 11th 1793

Mr. Genet the french Embassador left this place this morning for Philadelphia. I think it probable that he may come on some terms with the President, for the payment of our debt to france in the Shipment of wheat flour &c, and that an Agent here will be wanting. I have therefore to request the favor of you to Mention me, If you think me worthy of the Appointment. I have one American Ship, and in A few days expect to Own another, and I can Negotiate Bills of Exchange on London, Bordeaux, Cadiz, and I believe any other Port in Europe, provided funds are placed to draw on, to the Satisfaction of William Anderson & Co. of London. I did not Mention the Subject to Mr. Genet. It was my intention, but my friend Colo. Robert Gamble having Spoken to him before prevented me, as it was not my wish to be his Competitor, he and myself have agree’d that if the Business here would be an Object for Us both, that we will be equally Concerned. Otherwise it would be my desire that he should have the preference. The above Mentioned Ships will load immediately here with Tobacco for London and return with fall goods, when I could send them to Any port in france. Your friendship in this or any other Business you may think proper to Mention my Name in, Shall be ever Acknowledged by Dear Sir your very respectfull hble Servt

Nathl. Anderson

